The contract of insurance contains the following clause: "Total disability. — Disability shall be deemed to be total whenever the Insured is wholly disabled by bodily injury or disease so that he is prevented thereby from engaging in any occupation whatsoever for remuneration or profit." Under the so-called construction adopted by the majority, "total disability" means that the insured is "unable to do substantially all the material acts necessary to the conduct or prosecution of any occupation in substantially the usual and customary manner." And the result is that the appellee, who is conducting successfully his business yielding thousands of dollars annually in net profits, is adjudged "totally disabled" because he is no longer able to qualify as a roustabout in the lumber yard. *Page 573 
Insurance contracts should be liberally construed in favor of the insured, but that rule does not justify the writing of a new contract for the parties nor holding that white is 90 per cent. black. I believe it will be conceded that the management of a business of the magnitude of appellee's is ten times more essential and valuable than the physical labor of the strongest roustabout in the lumber yard. The theory of appellee's able counsel that this immigrant boy was not the architect of his own fortune, but owed his business success to his employees, was exploded by the appellee himself when he testified: "Yes, I watch everything. If I don't I go in the street." His English is broken, but his business philosophy is sound. This and other unequivocal admissions show that his brain makes the important decisions and that he manages his business.
He testified that he was an expert on lumber; that he was at his place of business every day; that if customers came in to buy he would talk to them and send them to the bookkeeper to get the figures; that he told the boys in the yard what to do; and further:
"Q. It is the best equipped and best run lumber business in town isn't it? A. That is what they say. That is correct.
"Q. You are modest to say it yourself. A. Not only in the town, in the State, I say that; am proud of it."
And as to his other properties he testified:
"Q. And you manage those properties and collect the rent? A. Well my bookkeeper collects the rent and I can look after the places.
"Q. She collects the money and you do the renting and see that the money is paid? A. Yes, sir.
"Q. Those properties that you own are residential and business property? A. Yes, sir.
"Q. And you have the renting and general supervision? A. Yes."
When a party's own testimony negatives his right of action, he has no right to have the case submitted to the jury. Madden v. Red Line Service (Mo.App.) 76 S.W.2d 435; Harlow v. Leclair,82 N.H. 506, 136 A. 128, 131, 50 A.L.R. 973, and annotations.
In the last case cited the court said: "But, when a party testifies to facts in regard to which he has special knowledge, such as his own motives, purposes, or knowledge, or his reasons for acting as he did, the possibility that he may be honestly mistaken disappears. * * * Whether his statements be true or false, he will be bound by them, and possible contradictions by other witnesses become immaterial. He will not be allowed to obtain a judgment based on a finding that he has perjured himself."
The reason for the rule holding that the party to an action is bound by his own testimony as to facts peculiarly within his *Page 574 
own knowledge is that it would be manifestly unjust to allow him to prevail after he had clearly and unequivocally given sworn testimony destructive of his right of action or defense. King v. Spencer, 115 Conn. 201, 161 A. 103.
The theory that the appellee contributed only physical strength to the success of his business enterprises seems to me to be contradicted by his own unequivocal admissions, and I am unable to agree with the construction put upon the total disability clause of the insurance contract quoted above.
For the reasons stated, I therefore dissent.
 *Page 1